Citation Nr: 9923500	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-20 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for panniculitis with 
vasculitis, acne and nonspecific dermatitis, to include as a 
result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 until 
February 1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of November 1996 of the St. Paul, Minnesota Regional 
Office (RO) which denied service connection for panniculitis 
with vasculitis, acne and nonspecific dermatitis, to include 
as a result of exposure to Agent Orange

It is noted in this regard that the veteran was scheduled for 
a personal hearing before a Member of the Board sitting at 
St. Paul, Minnesota, but that he failed to appear.  The 
record does not contain any reason for his failure to report 
as scheduled.  


FINDING OF FACT

The claims for service connection for panniculitis with 
vasculitis, acne and nonspecific dermatitis, to include as a 
result of exposure to Agent Orange, are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claims for service connection for panniculitis with 
vasculitis, acne and nonspecific dermatitis, to include as a 
result of exposure to Agent Orange, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he now has multiple generalized 
skin disorders, to include panniculitis with vasculitis, acne 
and nonspecific dermatitis which are related to active duty.  
He maintains that his physicians have told him that such 
symptoms are the result of exposure to Agent Orange while 
serving in Vietnam for which service connection is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1998). 

There is a statutory presumption that certain diseases are 
the result of exposure to an herbicide in service.  38 
U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309(e) 
(1998).  The inclusion of certain diseases, as opposed to 
others, within the list of presumptive disorders reflects a 
determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical and scientific evidence, 
that there exists a positive association between (A) the 
occurrence of those diseases in humans and (B) the exposure 
of humans to an herbicide agent.  38 U.S.C.A. § 1116(b)(1); 
61 Fed. Reg. 41,368-41, 371 (1996).  The pertinent 
regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. §§ 3.307(a)(6), 3.307(d) are 
met, even though there is no record of such disease during 
service:  chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (1998). 

The Board must now consider the threshold question of whether 
the appellant has presented well-grounded claims.  In this 
regard, he has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claims are well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claims 
need not be conclusive, they must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
See Epps v. Gober, 126 F.3d 1464 (1997); see also Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. 
App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
currently claimed disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps v. 
Gober, supra.  

Factual background

The service medical records show no treatment for any skin 
complaints or disorders.  Upon examination in February 1970 
for discharge from active duty, the veteran's skin was 
evaluated as normal.  The postservice records reflect that he 
underwent a VA general medical examination for compensation 
and pension purposes in July 1970 whereupon the skin was 
observed to be "grossly clear." 

The veteran filed a claim for service connection for a skin 
disorder in June 1996.  Subsequently received were continuing 
VA outpatient clinic records dated between 1995 and 1996 
showing treatment for skin symptoms.  In January 1995, he was 
observed to have lesions on the legs of many years' duration 
for which an assessment of lichen simplex chronicus was 
rendered.  In June 1995, he was seen for excoriated papules 
on the face and cheeks, and large annular lichenified plaques 
on the outer aspects of the lower leg.  Impressions of 
folliculitis/acne excoriae were recorded on this occasion.  
The appellant continued to seek treatment for various skin 
lesions and excoriated papules over the face, forehead and 
knees.  In October 1995, it was recorded that he had 
developed painful red nodules over the left medial leg one 
month post hospitalization for septic bursitis for which a 
diagnosis of erythema nodosum of unclear etiology was made.  
The record reflects that he continued to seek treatment for 
chronic symptoms in this regard over the course of the next 
year.  It was indicated on several occasions that the 
condition was of unclear etiology or of undetermined cause, 
although reference to a history of Agent Orange exposure was 
noted.  Various impressions as to the actual diagnosis of his 
symptoms were noted, including panniculitis with vasculitis 
in September 1996.  

Pursuant to the filing of his claim, the veteran underwent a 
VA examinations in October 1996.  On special examination for 
Agent Orange purposes, he stated that he had had open sores 
on his face, hands, legs and arms since he had been home from 
Vietnam.  He also related that there was loosening of skin on 
the fingers, hands bottom of his feet and toes.  Recital of 
the appellant's medical history noted that he had been 
followed in the VA dermatology clinic since September 1995 
for a presumptive diagnosis of erythema nodosum of his lower 
extremities which he indicated he had had in Vietnam and 
which had persisted since that time.  It was noted that he 
had undergone multiple laboratory studies and biopsy in this 
regard, all of which were inconclusive.  The veteran related 
that he had been a perimeter guard in Vietnam with 
substantial exposure to Agent Orange.  

Physical examination of the skin disclosed broad 
hyperpigmented areas on the left anterior lower leg which 
were painful to palpation.  There were pimple-like lesions on 
the cheeks and early macular papular red lesions on the right 
forearm.  Following examination, an assessment of 
panniculitis with vasculitis by biopsy, of unknown etiology; 
presumptive onset while in Vietnam or shortly thereafter, 
were rendered. 

On VA dermatology examination of that same date, the 
appellant provided a similar history of onset of skin 
symptoms.  It was reported that prior medical records in this 
regard were reviewed which indicated that no specific cause 
had been found to date for his erythema nodosum and that 
extensive work-up to date had been negative.  A comprehensive 
physical evaluation of the skin was accomplished.  Following 
examination, assessments of acneform eruption over face, most 
consistent with inflammatory papular acne, no evidence of 
nodulocystic lesions on exam of face today, prominent 
excoriation component noted; history of panniculitis with 
vasculitis consistent with erythema nodosum, [and added in 
this regard] given the veteran's history of tuberculosis, 
would also need to include erythema induratum in differential 
diagnosis, currently mildly active over lower extremities; 
nonspecific dermatitis involving hands most suggestive of 
irritant dermatitis with differential diagnoses to include 
palmar psoriasis and less likely, allergic contact 
dermatitis, etc.; and nonspecific dermatitis involving the 
upper arms, most consistent with irritant/xerotic dermatitis. 

Analysis

At the outset, it must be pointed out that under the 
authority granted by the Agent Orange Act of 1991, 
presumptive service connection based on exposure to 
herbicides used in Vietnam is not warranted for any condition 
other than those stipulated by law under 38 C.F.R. § 3.309(e) 
and delineated above.  The veteran has not been diagnosed as 
having any of those disorders.  Consequently, service 
connection for current skin disability may not be granted on 
a presumptive basis.  See 38 U.S.C. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that no treatment for skin symptoms or any 
condition of this nature was shown in service or when the 
appellant was examined by the VA in July 1970 after service 
discharge.  The Board also notes that no medical evidence has 
been received which definitively shows that an association 
exists between the development of the appellant's current 
skin diseases and exposure to Agent Orange.  While a VA 
examiner in October 1996 noted that presumptive onset of 
panniculitis with vasculitis was in Vietnam or shortly 
thereafter, the record clearly reflects that symptoms of this 
disorder (or what was then diagnosed as erythema nosodum) did 
not begin until one month after the veteran had been 
hospitalized for septic bursitis in 1995.  Prior to that 
date, he was treated for various other skin symptomatology 
which were also not clinically demonstrated until many years 
after discharge from active duty.  The Board observes that it 
is not clear whether or not the VA Agent Orange examiner 
reviewed the appellant's previous clinical record wherein it 
was indicated on several occasions between 1995 and 1996 that 
erythema nodosum/panniculitis vasculitis was of unknown 
etiology or undetermined cause.  It is shown, however, that 
the VA dermatological examiner did review the appellant's 
prior medical records and presented no etiological 
relationship between current skin disabilities and any aspect 
of his service in Vietnam.  The Board can only conclude under 
the circumstances that the VA Agent Orange examiner's opinion 
was speculative, as he himself noted initially noted that 
panniculitis with vasculitis was of unknown etiology, and 
that it was primarily based on the veteran's reported 
history.  It is well established that an examiner's opinion 
regarding the etiology of an underlying disorder can be no 
better than the facts alleged by the veteran.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The examiner's opinion 
is thus arguably of dubious probative value (See Reonal v. 
Brown, 5 Vet. App. 458 (1993); see also Black v. Brown, 5 
Vet. App. 177 (1993)), and cannot be found to be competent 
evidence of the required nexus.  The record therefore 
reflects that there is no competent medical evidence of 
record which establishes a nexus relationship between current 
skin symptomatology in this regard and service.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The Board has carefully considered the statements of the 
appellant to the effect that Agent Orange played a role in 
the development of current skin disorders.  However, as a lay 
person who is untrained in the field of medicine, the veteran 
is not competent to provide a medical opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  As to this matter, 
the record simply does not contain any competent evidence in 
the form of medical records or a medical opinion which in any 
way tends to show that any current skin disease was incurred 
in service, or that it was occasioned by Agent Orange 
exposure.  

The Board must point out in this instance that where the 
determinative issues involve medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  
Without the requisite competent evidence reflecting that the 
veteran has a skin disorder of service onset or one that is 
related to Agent Orange exposure, he has not met his burden 
of submitting evidence that his claims for service connection 
for such are well grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, the 
appellant's claims for entitlement to service connection for 
panniculitis with vasculitis, acne and nonspecific 
dermatitis, to include as a result of exposure to Agent 
Orange, are found to be not well-grounded, and the claims 
must be denied.  See Edenfield v. Brown, 8 Vet.App. 384 
(1995).

As the veteran's claims are not well grounded, the VA has no 
further duty to assist him in developing the record to 
support these appeals.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claims well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

Although the Board has considered and decided the issue of 
service connection for a skin disorder on a ground different 
from that of the RO, which denied the claim on the merits, 
the appellant has not been prejudiced by the Board's 
decision.  This is because in assuming that the claim was 
well grounded, the ROIC afforded the claimant greater 
consideration than his claim in fact warranted under the 
circumstances.  See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As the foregoing explains the need for competent evidence of 
current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above disorders.  
Robinette, 8 Vet.App. at 77.


ORDER

The claims for service connection for panniculitis with 
vasculitis, acne and nonspecific dermatitis, to include as a 
result of exposure to Agent Orange, are not well grounded; 
the appeals are thus denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

